COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Tanya L. McCabe Trust, McCabe Family Trust, and The Rochford
                          Living Trust v. Ranger Energy LLC

Appellate case number:    01-15-00044-CV

Trial court case number: 54138

Trial court:              356th District Court of Hardin County

Date motion filed:        January 6, 2017

Party filing motion:      Appellee, Ranger Energy LLC

       It is ordered that the motion for en banc reconsideration is DENIED.


Judge’s signature: /s/ Michael Massengale
                     Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd


Date: February 23, 2017